UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to 333-120908 Commission File Number Global Technologies Group Inc. (Name of small business issuer in its charter) Global Music International ,Inc. (Formerlyname, if applicable) Florida 20-1354562 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1akeshore Drive, Sarasota, Florida 34231 941-685-1616 (Address of principal executive offices) (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: NONE Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Issuer’s revenues for its most recent fiscal year: $73,053 The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, as of August 3, 2007 was $4,594,080 The number of shares outstanding of each of the Issuer’s classes of common equity as of June 30, 2007: 22,184,500. DOCUMENTS INCORPORATED BY REFERENCE: None. Transitional Small Business Disclosure Format: Yes [ ] No [X] -1- TABLE OF CONTENTS Page Number ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 8 ITEM 7. FINANCIAL STATEMENTS 14 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 8A (T). CONTROLS AND PROCEDURES 14 ITEM 8B. OTHER INFORMATION 14 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 15 ITEM 10. EXECUTIVE COMPENSATION 17 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 19 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 13. EXHIBITS 21 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 22 -2- PART I ITEM 1. DESCRIPTION OF BUSINESS Forward-Looking Statements This annual report on Form 10-KSB and other statements issued or made from time to time by Global Music International, Inc., a Florida corporation, contain statements which may constitute “Forward-Looking Statements” within the meaning of the Securities Act of 1933, as amended (the “Act”), the Securities Exchange Act of 1934 (the “Exchange Act”) and the Private Securities Litigation Reform Act of 1995, 15 U.S.C.A. Sections 77Z-2 and 78U-5 (SUPP. 1996). Those statements include statements regarding the intent, belief or current expectations of Global Music International, Inc. and its officers/directors as well as the assumptions on which such statements are based. Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements. Global Music International, Inc. is sometimes referred to herein as “we”, “us”, “our” and the “Company.” As used herein, “China” generally refers to Mainland China and excludes Hong Kong, Taiwan and Macao and “China Unicom” generally refers to China Unicom Limited and its affiliates, except as the context otherwise requires or suggests. Overview We are a development stage company focused on aggregating and distributing music videos, music tones and ring tones to the wireless communications industry in China. These music tones, music videos and ring tones are provided by Warner Music and Sony BMG, which reportedly own the second and third, respectively, largest music catalogs worldwide. This content is distributed through indirect arrangements with China Unicom, which reported that it is ranked, based on the number of its mobile phone subscribers, as the third largest mobile carrier worldwide and the second largest mobile carrier in China, and that, as of July, 2007, it had over 150 million mobile phone subscribers. China Unicom’s mobile phone users will purchase this content through their mobile phones and depending upon, among other things, the type of content they are purchasing, will generally be charged either a one-time subscription fee, a monthly subscription fee, a promotional fee or a fee per download. Prices per ring tone download generally range from $0.27 to $0.67, the pricing for music videos has not yet been set, and a monthly subscription for audio ring and ring back tones will range from $0.67 to $4.67 depending on the package chosen. (Pricing information for content distributed in China as well as for our lease in China has been calculated based on an exchange rate of 7.7 RMB for each United States Dollar.) The applicable fees will be collected by China Unicom, which is to keep its share of the revenue and is to remit the balance to the other distribution participants, including us, which we share with our third party content providers. We anticipate that we will receive distributions on a quarterly basis. We also offer IMNTV®, our service for broadcasting non-stop music videos of independent artists and bands from around the world on our web site at IMNTV.com. IMNTV® is our principal source of content from independent artists. We do not currently generate revenues from this website. See “- IMNTV.” We were incorporated in Florida on July 1, 2004 and our initial focus was on the development of IMNTV®. Beginning in fiscal 2005, while continuing to develop IMNTV®, we focused our efforts on the distribution of content to the wireless communications industry in Asia, and in particular, China. -3- Content Providers and Selection Sony BMG has agreed to permit us, on a non-exclusive basis, to use in China and other specified countries, its extensive catalogs of music video and audio content. Warner Music has agreed to permit us, on a non-exclusive basis, to use their extensive catalog of audio content in China. Generally these arrangements are of limited duration, are subject to early termination, may limit the mobile phone carriers that are permitted to distribute such content, require the preparation of certain reports within specified periods and that we take certain actions to protect intellectual property rights, may allow these content suppliers to withhold content, require minimum monthly payments, and provide for a sharing of the fees generated through the exploitation of the content. We believe that our relationships with these content providers are satisfactory. The content provided must be encoded in a variety of formats before it is available for distribution. As of July, 2007, we had encoded approximately 1,000 tracks (i.e. songs) with the expectation that we will encode approximately 1,000 tracks per month. We evaluate on an ongoing basis, based upon, among other things, data provided by Sony BMG and Warner, popular music trends to ensure that we encode the most popular music so that such content is available to the mobile phone subscribers. We also have an extensive library of music audio and video content from independent artists and bands around the world which was developed through our IMNTV.com website, though we do not anticipate that this content will be distributed through the China Unicom relationship. See “- IMNTV.” Distribution Channels The mobile digital music platform developed by China Unicom supports both Global System for Mobile Communications (“GSM”) and Code Division Multiple Access (“CDMA”) networks. Generally, the GSM network supports services such as ring tone downloads and ring back tones, while CDMA supports ring tones as well as Interactive Voice Response (“IVR”), song dedications and on-demand music tones and video. As of July 2007, China Unicom reported that it had approximately 114 million GSM mobile phone subscribers and approximately 39 million CDMA phone subscribers. We anticipate that China Unicom will, over time, encourage its subscribers to migrate to technically superior platforms which may allow us the opportunity to distribute more content, higher priced content, or a combination of the foregoing, though no assurance can be given in this regard. China Unicom has, since June 2007, been distributing our ring tones and ring back tones. Distribution with respect to audio tones and music videos will begin when we and China Unicom are satisfied that such content will be delivered in a manner acceptable to mobile phone users; we anticipate that distribution with respect to audio tones and music videos will begin in late 2007 or early 2008. Content is distributed in China pursuant to arrangements involving China Unicom, China Unicom Newspace, Ltd. (“Newspace”), a subsidiary of China Unicom and Beijing YueHai Communications Information Technology, Ltd. (“YueHai”), a service provider that licenses the content for delivery on Newspace’s mobile network. The revenue to be generated from these arrangements is, subject to the deduction of certain fees and expenses, to be shared by these four companies. These arrangements are non-exclusive and are generally of limited duration. -4- IMNTV Since June 2000, independent artists and bands from around the world that desired broader dissemination of their work have sent us their music tones and music videos. After we package and edit the submission, the content is webcast on IMNTV.com. IMNTV® provides consumers access to a website that provides a wide range of independent music video programs representing many different musical genres from around the world. Consumers can access the website without charge where they can view our program content. These artists sent us their music videos because we guaranteed that their works would be broadcast. In exchange for broadcasting their content, the artists waived all payment and royalties for the use of their music videos on the IMN Music Video Channel. We have developed a substantial library of content through this program. We do not generate revenues from our website. Competition The business of marketing and distributing music tones, music videos and ring tones is highly competitive. We face competition from larger companies, including companies that have distribution arrangements with larger mobile phone carriers or provide a broader range of wireless entertainment applications. We also face competition from independent value added resellers. We believe the relationships that we have developed in China over the past 18 months and are continuing to develop, and our extensive library of music tones, music videos and ring tones will be of assistance in allowing us to compete effectively in this market. Sales and Marketing Sony BMG, Warner Music and China Unicom will conduct sales and marketing efforts with respect to China Unicom’s distribution of content. It is anticipated that they may use newspaper ads, magazine ads and the Internet. We have limited, if any, input with respect to the marketing strategies and techniques employed. Inasmuch as, among other things, our content providers and distributors share a portion of the revenue generated through the distribution of this content, we believe there are meaningful economic incentives in place to encourage such parties to conduct an effective marketing campaign, though no assurance can be given that such efforts will be successful. Intellectual Property Our trademarks IMNTV® and GETHUGE® are registered with the United States Patent and Trademark Office. These trademarks are not registered in China but we believe that there is some brand awareness of IMNTV® in China. Accordingly, the unlicensed use of such brand by others may adversely affect us. -5- Governmental Regulations The telecommunications industry in China is subject to a high degree of government regulation at the national and provincial level. Laws and regulations may be introduced and court decisions reached that affect the telecommunications services, covering issues such as pricing, privacy, freedom of expression, access charges, content and quality of products and services, advertising, intellectual property rights and information security. Employees We currently have 16 employees, of which eleven are full-time employees. Eight full time employees and four part-time employees are employed in China. None of our employees is represented by a labor organization or under any collective bargaining arrangements. We believe that our relationships with our employees is satisfactory. ITEM 2. DESCRIPTION OF PROPERTY Our executive offices are located at 30 Grassy Plain Street, Suite 7, Bethel , CT 06801. The rent is $1,135 per month and consists of approximately 1,000 square feet. This space is sufficient for our current needs in the United States. We also rent 1,000 square feet of office space in China located at A-806, No. 18 Jianguomenwai Avenue, Chaoyang District, Beijing, China 100022. The monthly rent is approximately $1,500. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS In March and April, 2007, the holders of 19,213,200 shares of our common stock (representing approximately 87% of the outstanding shares) acted by written consent to: · Elect James Fallacaro as Chairman of the Board of Directors, Chief Executive Officer and President; · Elect Corinne Fallacaro as Secretary, Treasurer and Director and accept the resignation of Corinne Fallacaro from the positions of CEO and President; · Ratify the appointment of Christopher Mauritz as Executive Vice President; · Ratify the appointment of Ji Shen as Vice President of China Operations and Director; · Ratify the appointment of David Allen as Chief Financial Officer. We did not solicit proxies with respect to such proposals from stockholders holding the balance of our outstanding shares of common stock and accordingly, there were no abstentions or broker non-votes with respect to these proposals. -6- PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES A. Market Information Our common stock is traded on the OTCBB under the symbol “GMUS: BB.” There has been limited trading in our shares. The following is the high and low bid prices of our common stock for each quarter during the last two fiscal years, as reported by the OTCBB. These prices may not represent actual transactions. Quarter Ended High Low September 30, 2005 $ $ December 31, 2005 March 31, 2006 June 30, 2006 Quarter Ended High Low September 30, 2006 $ $ December 31, 2006 March 31, 2007 June 30, 2007 B. Holders of Common Stock As of June 30, 2007, there were 20 holders of record of our common stock. C. Dividends We have not paid any cash dividends in the past two fiscal years and, inasmuch as we intend to retain any future earnings, if any, for use in the business, we do not anticipate paying cash dividends in the near future. -7- D. Issuances of Unregistered Securities. The information called for by Item 5(a) Form 10-KSB (i.e., information with respect to issuances of unregistered sales of our securities) is, to the extent required to be disclosed herein, incorporated by reference from Note 6 of Notes to our Financial Statements. All of such issuances were exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to, among other things, Section 4(2) of such act or Regulation D promulgated thereunder. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Introduction This MD&A should be read in conjunction with other sections of our Annual Report on Form 10-KSB including our financial statement and notes thereto and “Item 1. Description of Business.” This MD&A contains certain forward-looking statements including, among others, anticipated trends in our financial condition and results of operations. Words such as “anticipate,” “estimate,” “expects,” “goals,” “plans,” “believes,” “continues,” “may,” and variations of such words and similar expressions are intended to identify such forward-looking statements. In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our businesses, and other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are based largely on our current expectations and are subject to a number of uncertainties and risks including the Risk Factors identified herein. Actual results could differ materially from these forward-looking statements. Results of Operations for the fiscal years ended June 30, 2007 and 2006 For the fiscal year ended June 30, 2007 we had revenue of $73,053 compared to revenue of $54,732 for the prior year. The revenue during both of these fiscal years was derived in the United States under our contract with RealNetworks. As we terminated this contract in the fourth quarter of fiscal 2007, we will not be generating any further revenues from this relationship; we anticipate that revenue from our distribution arrangement in China will replace and eventually exceed such revenues. During the fiscal years ended June 30, 2007 and 2006 we incurred operating expenses of $2,639,254 and $748,341, respectively. The major categories of operating expenses for these periods are as follows: Consulting and Professional Fees $ $ Compensation Expense General and Administrative Expenses License Fees 0 Interest Expense Depreciation Expense Total Expenses $ $ -8- Consulting and Professional Fees increased in fiscal 2007 from the prior fiscal year by $58,981 due to increased legal fees and public relation firm expenses. Compensation expense in fiscal 2007 increased by $875,478 from the prior fiscal year. This increase is due to a $183,000 increase in executive salary expense, salaries paid to employees in China, and to non-cash compensation expense of $851,428 associated with the grant of immediately exercisable five-year stock options to acquire 1,175,000 shares of common stock at an exercise price of $1.00 per share. The fair value of these options were estimated at the date of grant using the Black-Scholes option - pricing model with the following assumptions: risk-free interest rates of 4.90%; no dividend yield; volatility factor of the expected market price of our common stock of 63%-67% and an expected life of 2.5 years. In determining fair value, we applied a 33.3 % discount to the closing market price of the stock on the grant date in light of the lack of marketability (including limited trading volume) with respect to our common stock and the doubt associated with our ability to continue as a going concern. If we had used other estimates and assumptions (including a different discount rate, if any), the compensation expense with respect to these options may have been significantly different. The increase in compensation expense was offset by a $194,000 decrease in amortization of stock based compensation; this decreased in fiscal 2007 from fiscal 2006 primarily because 2006 included more stock grants than 2007. License fees increased by $150,000 due to a payment made to a content provider in connection with the distribution of content in China. We anticipate that we will be paying license fees of not less than $500,000 to $720,000 in fiscal 2008. Interest expense in fiscal 2007 increased by $737,696 from the prior year. This increase is due to the increased interest expense of $28,010 associated with the increased indebtedness outstanding and the $709,686, non-cash debt discount expense recorded in connection with the right granted to the holders of our indebtedness to convert such indebtedness into shares of our common stock at a conversion price of $1 per share. The $709,686 represents the intrinsic value of the conversion right based upon the difference between the fair value of the underlying common stock at the grant or commitment date and the effective conversion price embedded in the debt. In determining fair value we applied a 33.3 % discount to the closing market price of the stock on the grant date in light of the lack of marketability (including limited trading volume) with respect to our common stock and the doubt associated with our ability to continue as a going concern. Since all of such debt is convertible immediately, we recognized interest expense for the entire debt discount of $709,686 during fiscal 2007. Had we performed this calculation using no discount, interest expense would have been significantly higher. See Notes 1 and 5 of Notes to Financial Statements. Liquidity and Capital Resources During fiscal 2007, cash of $528,891 and $17,419 was used in operating activities and investing activities, respectively. These uses of cash were funded by $622,874 provided by financing activities. Net cash provided by financing activities was comprised of $316,000 in working capital advances from Corinne Fallacaro, our principal stockholder, director and executive officer, and $328,000 from term note borrowings, including $25,000 of which was borrowed from David Allen, our Chief Financial Officer. During fiscal 2007, we repaid $12,054 of indebtedness. During the year ended June 30, 2006, cash of $220,988 and $10,848 was used in operating activities and investing activities, respectively. These uses of cash were partially funded by $120,000 provided by financing activities. Cash generated from financing activities was comprised of $120,000 in working capital advances from Ms. Fallacaro. The remaining cash used to fund the shortfall came from cash on hand at the beginning of the year. As of June 30, 2007, we had a working capital deficit of approximately $2.16 million. We also expect that during fiscal 2008, we will be required to expend not less than $500,000 to $720,000 for minimum payment obligations to our content providers. We do not have the resources to satisfy these obligations. We anticipate that we will be able to defer on a short-term basis the repayment of our debt (and in particular the debt to our executive officers) that is due or becomes due by December 31, 2007 though no assurance can be given in this regard. We are currently exploring potential financing opportunities though no assurance can be given that financing will be available on terms acceptable to us. -9- Off Balance Sheet Arrangements We do not have any off balance sheet arrangements. Risk Factors We have a working capital deficit and immediate cash and capital requirements, and if such requirements are not satisfied we may be required to cease or curtail operations. As of June 30, 2007, we had a working capital deficit of approximately $2.156 million. Through December 31, 2007 and June 30, 2008, we estimate that we will be obligated to pay (including approximately $1.8 million of indebtedness as of June 30, 2007 payable on demand to Corinne Fallacaro, our principal stockholder and assuming that aggregate indebtedness of approximately $2.12 million as of June 30, 2007 is not converted into our common stock, as more fully described in Note 5 of Notes to Financial Statements), an aggregate of at least $2.6 million and $3.5 million, respectively, to our content suppliers, creditors, employees, consultants and other third parties. We must raise funds to satisfy these obligations and to grow our business. While we are in the process of seeking out additional debt and equity financing, we currently have no committed sources of additional financing, and there can be no assurance that any financing arrangements will be available in amounts or on terms acceptable to us, if at all. Furthermore, the sale of additional equity or convertible debt securities may result in additional dilution to existing stockholders. If adequate funds are not available, we may be required to cease or curtail operations. Weincurred net losses of $2.57 million, $0 .7 million, and $3.49 million for the years ended June 30, 2007 and 2006, and for the period from inception to June 30, 2007, respectively and anticipate incurring additional net losses in the near future. We have incurred net losses since inception and anticipate incurring net losses for at least the next year, if not longer. Accordingly, no assurance can be given that we will ever become profitable. Our content providers are principally Sony BMG and Warner Music and the loss of either of these providers would have a material adverse effect on us. Our agreements with these content providers are of limited duration and may be terminated prior to their stated expiration date for various reasons including failure to make required minimum payments, prepare required reports or otherwise comply with the terms of such agreements. These content providers may also choose not to renew their relationships with us for no reason at all or for a variety of reasons including our financial condition or if they develop or enhance relationships with our competitors. If either of these relationships ends, we may not be able to obtain alternative sources of satisfactory content and our ability to generate revenue would be materially and adversely affected. If our distribution arrangements in China end or if events adversely impact China Unicom, we would be materially and adversely affected. Our sole distribution channel in China for content is through indirect arrangements with China Unicom. These distribution arrangements may terminate or not be renewed for a variety of reasons, including without limitation the provision by our competitors of a broader range of content. Further, events or circumstances that adversely impact China Unicom may also adversely impact us. In particular, there have been reports from time to time that China Unicom may be dissolved or otherwise split up. If we are unable to maintain this distribution channel, we may not be able to find alternative channels of distribution or services on a timely basis or on terms favorable to us or at all and our ability to generate revenue would be materially and adversely affected. -10- Our success depends on the ability of our sole distribution channel in China to compete successfully against larger and more established competitors with significantly greater resources and experience. China Unicom, our sole distribution channel in China, faces significant competition from other larger and more established telecommunication providers such as China Mobile. These competitors have competitive advantages over China Unicom with respect to, among other things, brand name, market share, financial resources, technological capabilities and depth (and the related ability of such competitors to provide a broader range of content to mobile phone users). While China has adopted certain policies to allow China Unicom to compete more effectively, no assurance can be given that the implementation of such policies will make China Unicom more competitive or that such policies will not be rescinded. If China Unicom is unable to successfully compete with its competitors, our ability to generate revenue may be adversely affected. System or network failures could reduce our sales, increase costs or result in a loss of customers. Any disruption to the billing systems, information systems or communications networks involved in the distribution channel could result in the inability of customers to download our content. If any of these systems fail, there is an interruption in the supply of power, an earthquake, fire, flood or other natural disaster, or an act of war or terrorism, customers may be unable to access our content and we could lose revenue or customers. We have a limited operating history which makes it difficult to evaluate our business and prospects. We were organized in 2004, and our operations to date have generated minimal revenues. As such, we have a limited relevant operating history for you to evaluate our business, financial performance and prospects. It is also difficult to evaluate our prospects because we may not have sufficient experience to address the risks frequently encountered by early stage companies entering new and rapidly evolving markets, including the mobile telecommunications market in China and our inability to successfully address these risks and difficulties could materially harm our business, financial condition and results of operations. Any evaluation of our business and our prospects must be considered in light of our limited operating history and the risks and uncertainties often encountered by companies at our stage of development. Some of these risks and uncertainties relate to our ability to do the following: • maintain our current and develop wireless carrier relationship and and content provider relationships upon which our business depends; • respond effectively to competitive pressures; • increase brand awareness and consumer recognition; • develop or acquire high-quality mobile content that achieves significant market acceptance; and • maintain and grow our distribution channels; If we are unable to address these risks, our operating results may not meet the expectations of investors, which would likely cause the price of our common stock to decline. The acquisition of other companies, businesses or technologies could result in operating difficulties, dilution and other harmful consequences. Assuming that we obtain the necessary funding, we may pursue strategic acquisitions, any of which could be material to our business, operating results and financial condition. Difficulties and challenges that we will face in integrating an acquired company, business or technology is risky and may result in unforeseen operating difficulties and expenditures associated with integrating employees from the acquired company into our organization and integrating each company's accounting, management information, human resources and other administrative systems to permit effective management. Accordingly, no assurance can be given that such acquisitions will improve our strategic position or our results of financial condition or results of operations or will be profitable to us. -11- We face risks in doing business in China. In the near term, we anticipate that substantially all of our revenue generating activities will be conducted in China. As a result, our business is subject to certain risks inherent in conducting business in China, many of which are beyond our control. These risks include: • laws and policies affecting trade, investment and taxes, including laws and policies relating to the repatriation of funds and withholding taxes, and changes in these laws; • changes in local regulatory requirements, including restrictions on content; • differing cultural tastes and attitudes; • differing degrees of protection for intellectual property; • fluctuating exchange rates; • the spread of communicable diseases; and • war and acts of terrorism. Events or developments related to these and other risks associated with conducting business in China could adversely affect our revenues, which could have a material adverse effect on our business. Our operations may be adversely affected by changes in China’s economic, political and social conditions. Substantially all of our revenues will be derived, in the near term, from our operations in China. Accordingly, our business, financial condition, results of operations and prospects are affected to a significant degree by economic, political and social conditions in China over which we have no control. China’s economy differs from the economy of the United States in many respects, including with respect to the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. While China’s economy has experienced significant growth in the past three decades, growth has been uneven across different regions and among various economic sectors. China has implemented various measures to encourage economic development and guide the allocation of resources. Some of these measures benefit China’s overall economy, but may also have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by government activity relating to the telecommunications industry and in particular, actions that may favor telecommunications carriers other than China Unicom. In recent years, China has implemented certain measures to manage the pace of economic growth. These measures may cause a decrease in the level of economic activity in China, including a decline in individual spending activities, which in turn could adversely affect our financial condition and results of operations. Uncertainties in the legal system in China could limit the legal protections available to us and to foreign investors. Our business activities in China are generally subject to laws and regulations applicable to foreign businesses operating there. The Chinese legal system is a civil law system based on written statutes. Unlike common law systems, it is a system in which decided legal cases may be cited for reference but have limited precedential value. Since 1979, the government has promulgated laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, property, taxation and trade. However, because these laws and regulations are relatively new, and because of the relatively limited volume of published cases and their non-binding nature, interpretation and/or enforcement of these laws and regulations involves significant uncertainties. Therefore, the legal system in China may not afford us the same legal protection available to businesses in the United States -12- Funds available to us may be used to benefit our insiders rather than grow our business. As of June 30, 2007, our indebtedness to Corinne Fallacaro, which is payable on demand, was $1,798,009, of which indebtedness of $1,352,644 was secured by substantially all of our assets. In addition, we are also obligated to pay Corinne Fallacaro and James Fallacaro, our directors and executive officers, an aggregate of up to $200,000 under specified circumstances. See “Item 10. Executive Compensation - Agreements with Executive Officers.” As a result, funds that we would otherwise use to grow our business could instead be applied to benefit insiders. Our involvement in intellectual property litigation could adversely affect our business. Our business is highly dependent upon intellectual property, a field that has encountered increasing litigation in recent years. If we or those distributing content on our behalf are alleged to infringe the intellectual property rights of a third party, any litigation to defend the claim could be costly and would divert the time and resources of management. If we were to lose such litigation, we could be forced to pay monetary damages and to cease the sale of certain content or the use of certain technology. Any of the foregoing may adversely affect our business. Our management’s limited experience managing a publicly company may harm our business. Our management team has limited experience managing a publicly traded company and complying with applicable securities laws. As a result, we did not file on a timely basis with the SEC certain reports disclosing matters pertaining to material agreements (including reports with respect to compensation arrangements with our executive officers and certain other arrangements between us and our executive officers), nor were certain of these arrangements documented in a manner typical of a public company. While all the material information required by such reports has been filed, we may be subject to penalty or delisting from the Over-the-Counter Bulletin Board for failing to timely file these reports or if we fail to timely file SEC required reports in the future. Our business and growth may suffer if we are unable to retain key personnel. We depend on the continued contributions of our senior management and other key personnel, many of whom may be difficult to replace. In particular, we are dependant on the continued service of James Fallacaro, our Chief Executive Officer, Christopher Mauritz, our Executive Vice President, and Ji Shen, our Vice President of China Operations. Messrs. Mauritz and Shen are employed on an “at will” basis and their employment with us can be terminated at any time by either party. The loss of the services of any of these executive officers could harm our business. Our officers, directors and principal stockholders can exert significant influence over us and may make decisions that are not in the best interest of all stockholders. Corinne Fallacaro, our Secretary/Treasurer, a director and the wife of James Fallacaro, our Chief Executive Officer, beneficially owns more than 75% of our outstanding common stock. This ownership enables her to exert considerable influence over us, including the election of directors and the approval of other actions submitted to our stockholders. In addition, without the consent of Ms. Fallacaro, we may be prevented from entering into transactions that could be viewed as beneficial to other stockholders, including a sale of our company. None of our directors are “independent” and accordingly, the absence of such directors may allow the persons controlling us the ability to act in a manner that is not in the best interests of all shareholders. -13- ITEM 7. FINANCIAL STATEMENTS Our audited financial statements for the fiscal year ended June 30, 2007 with notes are filed herewith following the signature page to this report beginning with page F-1. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Not applicable. ITEM 8A (T). CONTROLS AND PROCEDURES As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934, as amended, in ensuring that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms and is accumulated and communicated to our management to allow timely decisions regarding required disclosure. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, except as discussed in the next paragraph below, our disclosure controls and procedures were effective. Subsequent to the June 30, 2007, counsel advised management that we had not filed on a timely basis certain required reports disclosing matters pertaining to material agreements (including reports with respect to compensation arrangements with our executive officers and certain other arrangements between us and our executive officers). To improve the disclosure control environment, management has reviewed the events that trigger the filing of reports with the SEC. Notwithstanding the failure to file timely such reports, our financial statements reflected, on a timely basis, appropriate accounting for all such arrangements. All material information not previously disclosed on a timely basis is reflected in this Annual Report on Form 10-KSB. There was no change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Securities and Exchange Act of 1934, as amended) during our most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 8B. OTHER INFORMATION Incorporated by reference from Item 4 to the extent required to be disclosed herein. -14- PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS ANDCORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. Executive Officers and Directors The following table sets forth the information regarding our executive officers and directors as of the date of this filing: Name Age Title James Fallacaro 60 Chairman of the Board, Chief Executive Officer and President Christopher Mauritz 40 Chief Technology Officer, Executive Vice President and Director Ji Shen 39 Vice President of China Operations and Director David R. Allen 52 Chief Financial Officer Corinne Fallacaro 49 Secretary and Treasurer Biography of Executive Officers and Directors James Fallacaro has served as Chairman of the Board, Chief Executive Officer and President since April, 2007. He is our co-founder and has been involved as a business and creative advisor since our organization. Mr. Fallacaro devotes substantially all of his business time and attention to our activities. In 1997 he co-founded Independent Music Network, Inc. (“IMN”) where he served as the Chief Executive Officer, President and Chairman of the Board. In 1997, he created IMN as a music video content provider and launched IMNTV.COM. In April 2000, he simultaneously launched IMNTV on five of the largest cable markets in the U.S. From 1988 until 1997, Mr.
